—Appeal from an order of Supreme Court, Monroe County (Barry, J.), entered April 12, 2001, which, inter alia, granted defendants’ motion for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying that part of defendants’ motion seeking summary judgment dismissing the Labor Law § 241 (6) claim and reinstating that claim and as modified the order is affirmed without costs.
Memorandum: Supreme Court erred in granting that part of defendants’ motion seeking summary judgment dismissing the Labor Law § 241 (6) claim, and thus we modify the order by *977denying that part of defendants’ motion and reinstating that claim. Plaintiff was allegedly injured while jump-starting the engine of a backhoe during a paving project. Defendants concede that the paving project falls within the parameters of Labor Law § 241 (6), and we conclude that plaintiff’s act in jump-starting the engine of the backhoe was an integral part of the paving project. Thus, plaintiffs alleged injury is within the purview of Labor Law § 241 (6) (see McCraw v United Parcel Serv., 263 AD2d 499, 500). Present—Wisner, J.P., Kehoe, Burns and Lawton, JJ.